DETAILED ACTION
Status of Application
1.	The claims 43-59 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claims 49-53 are objected to because of the following informalities: the claims contain limitations drawn to the specific gravity of the claimed nanocomposites, but give a g /cc unit for the specific gravity. Specific gravity is a ratio and is therefore a unitless property. The limitations should be written as densities with said g / cc units or else should be unitless. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 43, 45-46, 48-49, 51-54, and 56-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sherwood et al (US 2014/0274658).
	Regarding claim 43, Sherwood et al teaches a polysilocar material and process for producing the same. The process comprises mixing a first liquid polysilocarb precursor with a second liquid precursor, followed by curing and pyrolyzing (see claim 1). Pyrolyzing is carried out at a range such that a ceramic nanocomposite is formed, and is carried out at equivalent temperature and atmosphere conditions to those disclosed in the instant Specification to lead to the formation of graphenic/graphitic carbon structures in the Si-O-C (see paragraph 0199 of Sherwood as compared to paragraph 0108 of the instant Specification). This graphenic/graphitic carbon would be a free carbon domain present in the Sherwood nanocomposite. Thus, while Sherwood does not disclose that the first composition (first polysilocarb) comprises free carbon, because said polysilocarbs taught by Sherwood are equivalent to those of the instant Specification, and the curing and subsequent heating processes used to form a material from the precursors are also the same, the resulting nanocomposite would necessarily also have an equivalent degree of free carbon formation, and this component would therefore be present in the formed Sherwood material.
	Sherwood teaches that the first and second precursors are polysilocarb precursors of the same type disclosed in the instant Specification as leading to the nanocomposite materials of the instant claims (see claim 3, methyl terminated hydride substituted polysiloxane and claim 7, methyl terminated phenylethyl polysiloxane). Sherwood further teaches that the nanocomposite is made from a first component and s second component, wherein the second component includes one or more moieties (see paragraph 0186). As such, routine optimization and experimentation with the Sherwood teachings would lead to a nanocomposite wherein the second component (second composition) comprises a plurality of moieties and the first composition in the resultant nanocomposite comprises a free carbon domain. 
	Each limitation of the nanocomposite of instant claim 43 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 45, as discussed above, Sherwood teaches a nanocomposite produced from equivalent precursors, and pyrolyzed using equivalent temperature and atmospheric conditions that are disclosed in the instant Specification as leading to graphenic and/or graphitic free carbon domain formation. 
Regarding claims 46 and 48, as discussed above, the Sherwood method involves mixing first and second precursors that are equivalent to those shown by the instant Specification to lead to the nanocomposite of the instant claims. The equivalent curing and pyrolization treatment of these equivalent first and second precursors necessarily leads to a nanocomposite wherein the precursors are transformed to equivalent ceramic phases. As such, the polysilocarbs of Sherwood are necessarily also equivalent and would be among those listed in the aforementioned instant claims when the equivalent precursors are chosen. The further limitations of said claims are therefore met by the Sherwood teachings, and the claims are obvious and not patentably distinct over the prior art of record. 
Regarding claim 49, Sherwood teaches embodiments wherein the material is a cross-linked polymer matrix of controllable cross-link density having a density of from 0.99 g/cm3 to 1.25 g/cm3 (see paragraph 0185). Sherwood teaches that the selection of precursor materials can influence density and decrease density to such values through the introduction of nano- and micro-pore formation (see paragraph 0177). The material taught by Sherwood in these embodiments would therefore have the density of instant claim 49 and would contain micro-pores, which are necessarily voids with a size larger than 0.001 µm. 
Regarding claims 51-53, Sherwood teaches embodiments wherein the density of the nanocomposite is 1.9-2.0 g/cm3 (see paragraph 0302). Sherwood does not teach any void presence with a size of 0.01 µm, 0.001 µm, or 0.001 µm or greater; further, Sherwood teaches that void presence can be increased by the addition of pore formers, but the aforementioned embodiment does not include such pore formers. As such, the aforementioned composition must be assumed to be free of voids with these sizes. Each further limitation of claims 51-53 therefore met by the prior art of record, and the claim is obvious and not patentably distinct.
	Regarding claim 54, as discussed above, Sherwood teaches a nanocomposite produced from equivalent precursors, and pyrolyzed using equivalent temperature and atmospheric conditions that are disclosed in the instant Specification as leading to the free carbon domain types of the instant claims. This equivalent treatment of equivalent precursors would necessarily be able to result in the equivalent formation of said free carbon domains, and the domains would therefore be expected to have equivalent resultant sizes. Routine optimization and experimentation with the equivalent and overlapping portions of the pyrolization parameters would therefore lead to a free carbon domain size of 2-3.4 µm. The further limitations of instant claim 54 are therefore necessarily met by the Sherwood teachings, and the claim is not patentably distinct over the prior art of record. 
	Regarding claim 56, as discussed above, Sherwood teaches a nanocomposite produced from equivalent precursors, and pyrolyzed using equivalent temperature and atmospheric conditions that are disclosed in the instant Specification as leading to the free carbon domain types of the instant claims. This equivalent treatment of equivalent precursors would necessarily be able to result in the equivalent formation of said free carbon domains, and the domains would therefore be expected to have equivalent resultant sizes. Routine optimization and experimentation with the equivalent and overlapping portions of the pyrolization parameters would therefore lead to a free carbon domain size of 3.5-4.9 µm. The further limitations of instant claim 56 are therefore necessarily met by the Sherwood teachings, and the claim is not patentably distinct over the prior art of record. 
Regarding claim 57, as discussed above, Sherwood teaches a nanocomposite produced from equivalent precursors, and pyrolyzed using equivalent temperature and atmospheric conditions that are disclosed in the instant Specification as leading to the free carbon domain types of the instant claims. This equivalent treatment of equivalent precursors would necessarily be able to result in the equivalent formation of said free carbon domains, and the domains would therefore be expected to have equivalent resultant sizes. Routine optimization and experimentation with the equivalent and overlapping portions of the pyrolization parameters would therefore lead to a free carbon domain size of 3.8-5.2 µm. The further limitations of instant claim 57 are therefore necessarily met by the Sherwood teachings, and the claim is not patentably distinct over the prior art of record. 
	Regarding claim 58, Sherwood et al teaches a polysilocar material and process for producing the same. The process comprises mixing a first liquid polysilocarb precursor with a second liquid precursor, followed by curing and pyrolyzing (see claim 1). Pyrolyzing is carried out at a range such that a ceramic nanocomposite is formed, and is carried out at equivalent temperature and atmosphere conditions to those disclosed in the instant Specification to lead to the formation of graphenic/graphitic carbon structures in the Si-O-C (see paragraph 0199 of Sherwood as compared to paragraph 0108 of the instant Specification). This graphenic/graphitic carbon would be a free carbon domain present in the Sherwood nanocomposite. Thus, while Sherwood does not disclose that the first composition (first polysilocarb) comprises free carbon, because said polysilocarbs taught by Sherwood are equivalent to those of the instant Specification, and the curing and subsequent heating processes used to form a material from the precursors are also the same, the resulting nanocomposite would necessarily also have an equivalent degree of free carbon formation, and this component would therefore be present in the formed Sherwood material. The equivalent Sherwood nanocomposite is produced from equivalent precursors, and pyrolyzed using equivalent temperature and atmospheric conditions that are disclosed in the instant Specification as leading to the free carbon domain types of the instant claims, and this equivalent treatment of equivalent precursors would necessarily be able to result in the equivalent formation of said free carbon domains. The domains would therefore be expected to have equivalent resultant sizes. Routine optimization and experimentation with the equivalent and overlapping portions of the pyrolization parameters would therefore lead to a free carbon domain size of 2-5.5 µm.
	Sherwood teaches that the first and second precursors are polysilocarb precursors of the same type disclosed in the instant Specification as leading to the nanocomposite materials of the instant claims (see claim 3, methyl terminated hydride substituted polysiloxane and claim 7, methyl terminated phenylethyl polysiloxane). Sherwood further teaches that the nanocomposite is made from a first component and s second component, wherein the second component includes one or more moieties (see paragraph 0186). As such, routine optimization and experimentation with the Sherwood teachings would lead to a nanocomposite wherein the second component (second composition) comprises a plurality of moieties and the first composition in the resultant nanocomposite comprises a free carbon domain. 
	Each limitation of the nanocomposite of instant claim 58 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 59, Sherwood et al teaches a polysilocar material and process for producing the same. The process comprises mixing a first liquid polysilocarb precursor with a second liquid precursor, followed by curing and pyrolyzing (see claim 1). Pyrolyzing is carried out at a range such that a ceramic nanocomposite is formed, and is carried out at equivalent temperature and atmosphere conditions to those disclosed in the instant Specification to lead to the formation of graphenic/graphitic carbon structures in the Si-O-C (see paragraph 0199 of Sherwood as compared to paragraph 0108 of the instant Specification). This graphenic/graphitic carbon would be a free carbon domain present in the Sherwood nanocomposite. Thus, while Sherwood does not disclose that the first composition (first polysilocarb) comprises free carbon, because said polysilocarbs taught by Sherwood are equivalent to those of the instant Specification, and the curing and subsequent heating processes used to form a material from the precursors are also the same, the resulting nanocomposite would necessarily also have an equivalent degree of free carbon formation, and this component would therefore be present in the formed Sherwood material. The equivalent Sherwood nanocomposite is produced from equivalent precursors, and pyrolyzed using equivalent temperature and atmospheric conditions that are disclosed in the instant Specification as leading to the free carbon domain types of the instant claims, and this equivalent treatment of equivalent precursors would necessarily be able to result in the equivalent formation of said free carbon domains. The domains would therefore be expected to have equivalent resultant sizes. Routine optimization and experimentation with the equivalent and overlapping portions of the pyrolization parameters would therefore lead to a free carbon domain size of 3.5-4.9 µm.
	Sherwood teaches that the first and second precursors are polysilocarb precursors of the same type disclosed in the instant Specification as leading to the nanocomposite materials of the instant claims (see claim 3, methyl terminated hydride substituted polysiloxane and claim 7, methyl terminated phenylethyl polysiloxane). Sherwood further teaches that the nanocomposite is made from a first component and s second component, wherein the second component includes one or more moieties (see paragraph 0186). As such, routine optimization and experimentation with the Sherwood teachings would lead to a nanocomposite wherein the second component (second composition) comprises a plurality of moieties and the first composition in the resultant nanocomposite comprises a free carbon domain. 
	Each limitation of the nanocomposite of instant claim 59 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 

Allowable Subject Matter
7.	Claims 44, 47, 50, and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a nanocomposite meeting each limitation of instant claim 43, and wherein the free carbon domain is one of those of instant claim 44. 
Conclusion
8.	Claims 43, 45-46, 48-49, 51-53, and 56-59 are rejected. Claims 44, 47, 50, and 55 are objected to. 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW3 December 2021